DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 15 December 2020 is acknowledged. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al. (German Patent Publication DE 2009 027048 – machine translation provided concurrently) and claim 2 is anticipated by Ulrich et al. as further evidenced by Holderbaum (US Patent Application Publication 2019/0218480).
	Ulrich et al. discloses coated textile washing articles comprising a water-insoluble textile substrate and a detergent composition which is solidified on the substrate and is also subjected to a drug (abstract). The coating on the fibers of the textile preferably have particulate sols and/or water-soluble polymers (paragraph [10]). One example has an organomodified silicone oil, sold under the trade name Formasil 410 from GE and a modified silicon dioxide (example starting at paragraph [65]). Also present in the example are microcapsules containing a perfume active, which are preferably attached suing an adhesive (paragraph [32]). 	The textile can be woven (claim 6), and have the detergent and an additional composition, such as a skin care composition (claim 8), are arranged side-by-side thereon (claim 10) or with at least partial overlapping (claim 11). Further, a graying inhibitor can also be present (paragraph [55]).
	With respect to instant claim 2, Formasil 410 is a polyalkylsiloxane (specifically methyl), as shown by Holderbaum (paragraphs [65-66]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612